Citation Nr: 0902088	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  03-36 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for vertigo, to include 
as secondary to bilateral sensorineural hearing loss and 
tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel



INTRODUCTION

The veteran had service in the Merchant Marines between July 
1945 and November 1945, and active service from December 1945 
to June 1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from February 2003 and April 2005 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey that denied his claims for service 
connection for PTSD and vertigo.  The veteran initiated this 
appeal and the case was referred to the Board for appellate 
review.  This case was previously before the Board in October 
2006, when it was returned for additional development.  The 
case was subsequently returned to the Board for further 
appellate review

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND portion of the decision below.



FINDING OF FACT

Vertigo is not shown to be causally or etiologically related 
to service or to a service connected disability.



CONCLUSION OF LAW

Vertigo was not incurred in or aggravated during active 
service, and is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3,304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in March 2002 (for PTSD), June 2004 (for 
vertigo), March 2006, April 2006, November 2006, and April 
2007 (for PTSD).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that when he was thrown from 
the crow's nest of a ship during a storm in the mid 1940's, 
he injured his inner ear that resulted in vertigo.  The 
veteran believes he is entitled to service connection for the 
above-referenced vertigo.

Applicable law provides that a service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough.  There must 
be a chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to prove 
service connection, the record must contain: (1) Medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or a relationship between a 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

The Board notes that it has a heightened obligation to 
explain its findings and conclusions and consider carefully 
the benefit of the doubt rule as the veteran's service 
records were apparently destroyed while in the custody of the 
Government. See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Case law does not, however, lower the legal standards for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that might be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217 (2005) (the Court declined to apply an 
"adverse presumption" when records have been lost or 
destroyed while in Government control which would have 
required the VA to disprove a claim where the veteran did not 
demonstrate that there had been bad faith or negligent 
destruction of documents implicated in the fire).

In the instant case, the veteran indicated that his vertigo 
began while serving as a Merchant Marine.  While there is no 
service treatment records covering this period of service, 
the Board notes that available service treatment records from 
January 1946 to April 1947 (subsequent to service with the 
Merchant Marines) contain no evidence of complaints, 
treatment or diagnosis pertaining to vertigo.  The veteran's 
discharge medical examination, performed in May 1947 did not 
note any vertigo.  

The Board acknowledges a copy of an undated certificate from 
the state of New Jersey awarding the veteran the Meritorious 
Service Medal for distinguished meritorious service in ground 
combat during World War II and a June 2004 Vet Center letter 
describing the veteran as a World War II combat veteran.  
Although the veteran's service treatment records do not 
contain any documentation of any vertigo during service, if 
the VA determines that the veteran did engage in combat the 
provisions of 38 U.S.C.A. § 1154(b) are applicable.  In other 
words, a veteran's assertions regarding a combat related 
disability will be accepted despite the lack of supporting 
documentation in service treatment records.  However, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application.  
First, while a copy of the New Jersey award and the June 2004 
Vet Center treatment record recognize the appellant as a 
combat veteran, service personnel records fail to indicate 
combat or combat-related activities or any combat awards.  
Overall there is no service information suggesting that he 
participated in combat.  The Board would also observe that 
the veteran's period of active service in the European 
Theater of Operations beginning in December 1945 was after 
the end of World War II in Europe in May 1945.  Second, the 
veteran does not assert that vertigo is a combat-related 
disability, but rather a result of falling of a crow's nest 
of a ship during a hurricane en route to the United States.  

Following service, the veteran sought treatment for dizziness 
at the VA in November 2001, June 2005 and March 2006.  
Notably, throughout his treatment, the veteran never 
attributed his vertigo to service.  VA treatment records from 
April 2002 to June 2003 show vertigo on a computerized 
problem list.  Further, on a prescription note pad, Jon W. 
Slotoroff, D.O. wrote in November 2007 that he had been 
treating the veteran for many years for dizziness and 
vertigo.  However, the evidence does not show that the 
veteran's vertigo is attributable directly to his service.

The veteran primarily contends that his vertigo is the result 
of his injured inner ear.
However, on VA examination of the ears in November 2004, no 
abnormalities of the ears were found and the examiner 
believed that the veteran's vertigo was by history only since 
the veteran's complaints did not coincide with the diagnosis 
of any disease.  

Since the examiner did not address whether the veteran's 
complaints of dizziness could be related to either his 
bilateral sensorineural hearing loss or his tinnitus, the 
Board directed the RO in October 2006 to arrange the veteran 
for another examination.

The veteran was afforded for a VA examination in July 2007.  
The examining physician indicated that a March 2006 report 
revealed possible central causes for vertigo and possible 
aggravation by trazodone, a drug the veteran was taking for 
his psychiatric disorder.  The examiner stated that according 
to the report, the veteran's dizziness is not ear-related.  
The examiner noted that according to the veteran's chart, the 
veteran had been complaining about dizziness since his head 
injury during service.  The examiner stated that dizziness 
could not be evaluated since it was a subjective symptom and 
the veteran was not seen during an attack.  The examiner 
concluded that a neurological examination would rule out any 
neurological causes.  

Although the veteran was not afforded for a neurological 
examination, the Board finds that this examination is not 
necessary given that the veteran is not service connected for 
any disability other than bilateral sensorineural hearing 
loss and tinnitus.  Since the veteran is not service 
connected for head injury, and there is no evidence in 
service records of a head injury, it follows that service 
connection cannot be granted for vertigo as a result of the 
head injury.

Based on this record the Board finds that service connection 
for vertigo is not warranted.  Moreover, the veteran's 
service treatment records contain no reference to vertigo.  
The Board notes that the veteran's 1947 discharge clinical 
examination  did not note vertigo.  

Furthermore, the record does not reflect that vertigo has 
been related to his inner ear disability from service by 
anyone other than the veteran.  While the veteran is 
competent to provide probative evidence within his personal 
lay knowledge, such as eyewitness accounts concerning events 
that occurred during service, he is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
medical evidence that relates vertigo to service or to a 
service-connected disability, the Board finds that the 
medical evidence is against the veteran's claim.


ORDER

Service connection for vertigo is denied.


REMAND

A review of the record discloses a need for further 
development with respect to the veteran's claim for service 
connection for PTSD.  In this regard, the Board acknowledges 
that per its October 2006 remand, an attempt was made to 
verify the veteran's stressors.  However, given the results 
of the findings and additional information provided by the 
veteran, the duty to assist requires the VA to obtain more 
records pertaining to his claim for service connection for 
PTSD.  

As noted in the October 2006 Board remand, the veteran 
asserts that while serving as a Merchant Marine aboard the 
"S.S. United States Victory" (Victory) in the summer of 
1945, the Victory narrowly missed hitting a mine in the 
English Channel.  While the ship on which the veteran was 
stationed did not hit the mine, another ship then in the 
channel did hit the mine.  The veteran asserts that the 
resulting explosion and aftermath is in large part 
responsible for his currently diagnosed PTSD.

In a March 2007 letter, the Department of Defense noted that 
Victory ships were operated by the Merchant Marine during 
World War II and the records are located at the National 
Archives and Records Administration (NARA).  In a May 2007 
letter from the NARA, it was noted that copies of the deck 
log of "USS Victory" for the period March 1945 to October 
1945 were searched.  It was further noted that the Dictionary 
of American Naval Fighting Ships, a publication of the Naval 
Historical Center does not include any ship identified as 
"USS Victory."  In a March 2008 letter from the Department 
of the Navy, it was noted that the staff could find no record 
of U.S. Navy ships named USS Sinclair or USS Victory that 
were commissioned in 1945, and that it was possible that 
these ships were part of the Merchant Marine during World War 
II, organized into the Tenth Fleet.  The Department of the 
Navy suggested contacting the NARA.  In a letter received in 
December 2008, the veteran's representative noted that a 
search request should have been for the "S.S. United States 
Victory" and not the "USS Victory."  The veteran's 
representative explained that Merchant ships are designated 
"SS" and not "USS".  As a result, the veteran's 
representative requested the Board remand for additional 
development regarding Merchant Marine ships.

While the VA had already contacted NARA one year prior, the 
Board notes that the NARA should be contacted for additional 
research regarding Merchant Marine ships that were organized 
into the Tenth Fleet, especially since the NARA's research 
was limited to Naval Fighting Ships.   

Additionally, new information has been provided by the 
veteran requiring further development.  When the veteran was 
seen at the Vet Center for Readjustment Counseling in January 
2004, he reported operations in the U.S. Merchant Marines 
English Channel Theater of Operations during October 
1944/November 1944.  The veteran further submitted copies of 
certificates of discharge revealing that he was aboard 
Flagship Sinco and was discharged in November 1945, and in a 
statement received in December 2008, the veteran's 
representative specified that it was the "S.S. Flagship 
Sinco."  With additional dates provided by the veteran, and 
another ship (Flagship Sinco) identified, this information is 
sufficient to verify a claimed stressor through the JSRRC and 
the NARA.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  (Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)  Accordingly, this case is REMANDED for the 
following action:

The RO/AMC should contact the National 
Archives and Records Administration, 
Modern Military Records Branch, as 
suggested in the March 2008 letter from 
the Department of the Navy, Naval 
Historical Center, for information that 
might substantiate the stressful incident 
reported by the veteran to have occurred 
while crossing the English Channel in 
which a companion vessel struck a mine 
his ship had narrowly missed.  
Information should be sought as to the 
activities of the SS United States 
Victory between August 8, 1945 and 
September 9, 1945, and the Flagship Sinco 
between October 9, 1945 and October 31, 
1945 and November 1, 1945 and November 
13, 1945, including whether those ships 
were in the English Channel during any of 
those periods of time and whether they 
were in proximity another ship when it 
hit a mine.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.
 
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


